Chinn, J.,
concurring:
I am constrained to concur in the result reached in the foregoing opinion for the reason that the record fails to show that any exception whatever was taken by the accused to the rulings of the trial court in granting the instructions given at the instance of the Commonwealth, or in refusing the instructions asked for by the accused; otherwise, I think the accused should be granted a new trial upon the ground, if no other, that the accused was entitled to instruction number 3, as asked for.
The opinion sustains the refusal of the trial court to give this instruction upon the ground that there is no evidence upon which to base it. It appears from the facts certified that the accused shot Jones immediately upon being told by the deceased that he was taking him to “Bossie” Bell; that said “Bossie” Bell is the sheriff of Southampton county, and that the accused knew this. Up to that time, as far as the record discloses, the accused did not know, and had no reason to suppose, that Jones had placed him under arrest. On the other hand, it may be reasonably inferred from the facts that the accused understood he was accompanying Jones to assist him in investigating the ownership of the peanuts.
In view of these facts, the determination of the degree of the homicide was a question for the jury and not for the court. Jacobs v. Commonwealth, 132 Va. 681, 111 S. E. 90.
It appears from the record-that at the instance of the Commonwealth the court gave eight instructions, all of which were predicated upon the theory that the killing of Jones by the accused was, prima facie, deliberate and premeditated. The instructions offered by the accused were predicated upon the theory that the homicide was *1097committed in resisting an illegal arrest, and, therefore, committed without premeditation and under circumstances of provocation. The refusal of the court to give any of these instructions resulted in leaving entirely out of consideration by the jury the fact of the illegal arrest and any extenuating circumstances which might have been found by the jury on that account.
I, therefore, think that Instruction 3, at least, should have been given, and that the court’s refusal to give it would entitle the accused to a new trial if the proper exceptions had been taken.
Epes, Gregory and Browning, JJ., concur in the views expressed by Chinn, J.